Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 1 of 6 PageID #: 290



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 CHRISTOPHER WYCKOFF

            Petitioner,

 v.
                                    CIVIL ACTION NOS. 1:20CV88, 1:20CV89
                                 CRIMINAL ACTION NOS. 1:12CR15, 1:12CR82
                                              (Judge Keeley)

 UNITED STATES OF AMERICA,

            Respondent,

         MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
        PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
      Pending is the motion filed by the petitioner, Christopher

 Wyckoff (“Wyckoff”), pursuant to 28 U.S.C. § 2255 to vacate, set

 aside, or correct his sentence (1:20CV88, Dkt. No. 1; 1:20CV89, Dkt.

 No. 1).    For the reasons that follow, the Court concludes that

 Wyckoff’s petition is moot because he no longer is in the custody of

 the Bureau of Prisons (“BOP”) or serving a term of supervised release.

                                I. BACKGROUND

      On March 26, 2012, Wyckoff pleaded guilty to distribution of

 heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), in

 Criminal Action No. 1:12CR15 (1:12CR15, Dkt. No. 14). On August 14,

 2012, the Court sentenced him to 78 months of incarceration, followed

 by 3 years of supervised release (1:12CR15, Dkt. No. 35).1 On that

 same date, the Court conducted a plea and sentencing hearing in



 1 The Court later reduced Wyckoff’s            sentence   to   70   months   of
 incarceration (1:12CR15, Dkt. No. 45).
Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 2 of 6 PageID #: 291
 WYCKOFF v. USA                                          1:20CV88/1:20CV89
                                                         1:12CR15/1:12CR82

        MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
       PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
 Criminal Action No. 1:12CR82, where Wyckoff pleaded guilty                to

 possession of a firearm by a convicted felon, in violation of 18

 U.S.C. § 922(g)(1) and 924(a)(2) (1:12CR82, Dkt. No. 14). After

 sentencing him to 41 months of incarceration, followed by 3 years of

 supervised release in that case (1:12CR82, Dkt. No. 10), the Court

 ordered Wyckoff’s two terms of incarceration and supervised release

 to run concurrently (1:12CR82, Dkt. No. 10; 1:12CR15, Dkt. No. 35).

      Wyckoff commenced his first term of supervision on August 4,

 2017. Following a hearing involving violations of his conditions of

 supervision, the Court revoked Wyckoff’s supervision on April 20,

 2018 and sentenced him to 3 months of incarceration, followed by 33

 months of supervised release (1:12CR15, Dkt. No. 89).

      Wyckoff commenced his second term of supervision on July 13,

 2018, during which he used controlled substances on at least three

 (3) occasions and incurred two (2) new criminal offenses. On May 17,

 2019, the Court revoked Wyckoff’s supervised release and, as jointly

 recommended    by   the   parties,   sentenced   him   to   18   months   of

 incarceration with no supervised release to follow (1:12CR82, Dkt.

 No. 37; 1:12CR15, Dkt. No. 124). Wyckoff did not appeal this sentence.

      On May 8, 2020, Wyckoff filed a motion to vacate, set aside, or

 correct sentence pursuant to 28 U.S.C. § 2255, in which he challenges

 his second revocation sentence on the following four grounds: (1)

 Wyckoff seeks compassionate release based on the amount of time he



                                      2
Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 3 of 6 PageID #: 292
 WYCKOFF v. USA                                          1:20CV88/1:20CV89
                                                         1:12CR15/1:12CR82

        MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
       PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
 has served and due to the COVID-19 pandemic,2 (2) he contends he

 should have received additional jail-time credit, (3) he alleges that

 the amended petition contained false and misleading documentation,

 and (4) he asserts that his supervision should have been terminated

 prior to his final revocation hearing (1:20CV88, Dkt. No. 1; 1:20CV89,

 Dkt. No. 1). On July 1, 2020, the Government filed a brief in

 opposition to Wyckoff’s petition, arguing no ground warranted the

 relief sought by Wyckoff (1:20CV88, Dkt. No. 13; 1:20CV89, Dkt. No.

 11). The motion is ripe for decision.

                             II. APPLICABLE LAW

      Under 28 U.S.C. § 2255, a federal prisoner in custody may seek

 to vacate, set aside or correct his sentence on four grounds: (1) the

 sentence was imposed in violation of the Constitution or laws of the

 United States; (2) the court was without jurisdiction to impose the

 sentence; (3) the sentence was in excess of the maximum authorized

 by law; or (4) the sentence is otherwise subject to collateral

 attack. Hill v. United States, 368 U.S. 424, 426-27 (1962) (citing 28

 U.S.C. § 2255).




 2 The Court construed this argument as a motion for compassionate
 release and appointed counsel to represent him in connection with
 that motion (1:12CR82, Dkt. Nos. 47, 48). Because the Bureau of
 Prisons (“BOP”) released Wyckoff from custody on August 25, 2020, the
 Court denied his motion for compassionate release as moot on August
 31, 2020 (Dkt. NO. 64).
                                      3
Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 4 of 6 PageID #: 293
 WYCKOFF v. USA                                              1:20CV88/1:20CV89
                                                             1:12CR15/1:12CR82

        MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
       PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
      But Article III, Section 2 of the United States Constitution

 provides that federal courts may adjudicate only actual cases and

 controversies. U.S. CONST. art. III, § 2; Lewis v. Continental Bank

 Corp., 494 U.S. 472, 477 (1990). “[W]hen the issues presented are no

 longer ‘live’ or the parties lack a legally cognizable interest in

 the outcome, a case is deemed moot.” United States v. Hardy, 545 F.3d

 280, 283 (4th Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486,

 496 (1969)). The question here is whether Wyckoff’s § 2255 petition

 is moot.

                                  III. ANALYSIS

      On May 17, 2019, the Court sentenced Wyckoff to 18 months of

 incarceration with credit for time served since April 5, 2019, with

 no supervision to follow (1:12CR82, Dkt. No. 37; 1:12CR15, Dkt. No.

 124). Although Wyckoff filed his § 2255 petition while incarcerated,

 he has since been released from federal custody3 and is no longer

 serving    a   term   of   supervised   release.   Thus,   no   actual   case   or

 controversy exists regarding the validity of his revocation sentence,

 which has been fully served, and where he is no longer subject to a

 term of supervised release. Hardy, 545 F.3d at 283; United States v.

 Julian, 751 Fed. App'x 378, 380 (4th Cir. 2018).            Thus, the matters



 3 Wyckoff satisfied his revocation sentence and was released from BOP
 custody on August 25, 2020. See Federal Bureau of Prisons Inmate
 Locator https://www.bop.gov/inmateloc/ (results for Christopher
 Wyckoff) (last visited August 18, 2021).

                                         4
Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 5 of 6 PageID #: 294
 WYCKOFF v. USA                                               1:20CV88/1:20CV89
                                                              1:12CR15/1:12CR82

        MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
       PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
 raised in by § 2255 petition are no longer “live” and the case is

 moot.

                                     IV. CONCLUSION

         For these reasons, the Court DENIES AS MOOT Wyckoff’s § 2255

 petition (1:20CV88, Dkt. No. 1; 1:20CV89, Dkt. No. 1), and DISMISSES

 Civil Action Nos. 1:20CV88 and 1:20CV89 WITHOUT PREJUDICE for lack

 of subject matter jurisdiction.

         It is so ORDERED.

         The Clerk is directed to enter a separate judgment in favor of

 the United States. The Clerk is further directed to provide a copy

 of this order to Wyckoff by certified mail, return receipt requested,

 to his last known address, and to counsel of record by electronic

 means and to strike Civil Action Nos. 1:20CV88 and 1:20CV89 from the

 Court’s active docket.

                     V. No Certificate of Appealability

         Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

 Section    2255   Cases,    the   district   court   “must   issue   or   deny   a

 certificate of appealability when it enters a final order adverse to

 the applicant” in such cases. If the court denies the certificate,

 “the parties may not appeal the denial but may seek a certificate

 from the court of appeals under Federal Rule of Appellate Procedure

 22.” 28 U.S.C. § 2255(a).




                                         5
Case 1:12-cr-00082-IMK-MJA Document 65 Filed 08/31/21 Page 6 of 6 PageID #: 295
 WYCKOFF v. USA                                            1:20CV88/1:20CV89
                                                           1:12CR15/1:12CR82

        MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
       PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
      The Court finds it inappropriate to issue a certificate of

 appealability    in   this   matter   because   Wyckoff   has   not   made   a

 “substantial showing of the denial of a constitutional right.” See

 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

 demonstrating that reasonable jurists would find any assessment of

 the constitutional claims by the district court is debatable or wrong

 and that any dispositive procedural ruling by the district court is

 likewise debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38

 (2003). Upon review of the record, the Court concludes that Wyckoff

 has failed to make the requisite showing and DENIES a certificate of

 appealability.

 DATED: August 31, 2021

                                        /s/ Irene M. Keeley
                                         IRENE M. KEELEY
                                         UNITED STATES DISTRICT JUDGE




                                       6
